                                         THE UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF OHIO

                    IN RE:                                         )   CHAPTER 13
                                                                   )   CASE NO: 18-52708
                    Michele Renee Metcalf                          )
                                                                   )   ALAN M. KOSCHIK
                                                                   )   BANKRUPTCY JUDGE
                                                DEBTOR(S)          )
                                                                   )   TRUSTEE'S OBJECTION TO
                                                                   )   CONFIRMATION AND MOTION TO
                                                                   )   DISMISS AND 30 DAY OBJECTION
                                                                   )   PERIOD
                                                                   )

                    Now comes Keith L. Rucinski, the Chapter 13 Trustee, and pursuant to 11 USC § 1307(c)
                    hereby files this Objection to Confirmation and Motion to Dismiss.

                          1. The plan was filed on 11/10/2018.
                          2. The Chapter 13 plan payment is $200.00 MONTHLY.
                          3. The reason(s) that the Trustee cannot recommend the plan for confirmation is:

                            A. Pursuant to 11 USC § 1307(c)(6) and 11 USC § 1325(b)(4)(B), the plan as
                    proposed will not complete within the maximum of 60 months from the date of the required
                    first plan payment. Therefore, the plan is not feasible. (See box below)

                           B. Pursuant to 11 USC § 1307(c)(4) and 11 USC § 1326, the Debtor(s) is delinquent
                    in plan payments. (See box below)

                           C. Pursuant to 11 USC § 1307(c)(1), the Debtor(s) has failed to resolve an objection
CHAPTER 13          to confirmation filed by a creditor. (See box below)
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335             D. Pursuant to 11 USC § 1307(c)(1), the Debtor(s) has not prepared an order to
       Fax          resolve the Debtor(s) objection to a claim. (See box below)
 (330)762-7072


                           E. A notice of filing deficiency has been issued by the Court and the Debtor(s) have
                    not taken any steps to correct the deficiency. (See box below)

                          F. Pursuant to Administrative Orders 17-2 and 18-5, interest rates in the plan must
                    be 2% higher than the prime rate at time of confirmation. (See box below)

                      X      G.   Other (See below)

                       The plan does not list treatment of a 2014 Kia Rio.




              18-52708-amk         Doc 22     FILED 02/12/19      ENTERED 02/12/19 14:10:40          Page 1 of 3
                    If within 30 days from the date in the below certificate of service, the Debtor(s) do not
                    resolve all item(s) noted in this pleading, the Trustee requests that the Court issue an order
                    dismissing this case.
                                                                NOTICE
                    Pursuant to 11 USC § 102, unless a party in interest requests a hearing on this motion,
                    the Court may grant this motion within 30 days from the date in the below certificate
                    of service without further hearing or notice. Parties wishing to be heard on this motion
                    must file a response and request a hearing with the US Bankruptcy Court at:

                                                      US Bankruptcy Court
                                                       2 South Main Street
                                              455 John F. Seiberling Federal Building
                                                        Akron, OH 44308

                    Parties requesting a hearing must also serve:

                                               Keith L. Rucinski, Chapter 13 Trustee
                                                  One Cascade Plaza, Suite 2020
                                                         Akron, OH 44308

                    In the absence of a request for hearing by any party in interest, the Court may grant
                    the Trustee’s motion without further notice or hearing.


                    Respectfully submitted,


                    /s/ Keith L. Rucinski
                    Keith L. Rucinski,Chapter 13 Trustee
                    Ohio Reg. No. 0063137
                    Joseph A. Ferrise, Staff Attorney
CHAPTER 13          Ohio Reg., No 0084477
Keith L. Rucinski
     Trustee
                    Akron, OH 44308
Akron, OH 44308     Tel 330.762.6335
 (330)762-6335      Fax 330.762.7072
       Fax
 (330)762-7072      krucinski@ch13akron.com
                    jferrise@ch13akron.com




              18-52708-amk        Doc 22      FILED 02/12/19     ENTERED 02/12/19 14:10:40            Page 2 of 3
                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on 02/12/2019, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    Michele Renee Metcalf
                    354 Baxter St
                    Medina, OH 44256

                    Via ECF

                    JAMES F CICCOLINI (boston2021@msn.com)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 02/12/2019                   By: M. Jones
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              18-52708-amk        Doc 22    FILED 02/12/19       ENTERED 02/12/19 14:10:40           Page 3 of 3
